Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 04/08/2021 have been fully considered but they are not persuasive.
Applicant states:
“Specifically, the Examiner states that as the two right-most threadings (grooves) of head ring 13 are screwed into the two right-most threads (locking tabs) of front housing 7, the grooves are moved along in a ramp-like manner, until the grooves and the locking tabs are fixedly engaged and stopped at the two terminating points, with the head ring thus becoming fixed to the front housing and preventing any axial movement thereof. 
By the accompanying amendment, claim 1 has been amended to recite that each of said first and second grooves ramps radially to a respective stop. Support for the amendment can be found in the paragraph bridging page 7-8 of the specification and in FIGS. 2B and 5, for example. 
By contrast, there is no radial ramp in the threads of Lundequist. To the extent the threads of Lundequist are interpreted as a ramp, it is axial, not radial. That is, each degree of rotation of the head ring 13 results in axial translation of the head ring 13 relative to the front housing 7. 
Barjesteh does not supply the foregoing deficiencies of Lundequist. 
Reconsideration, entry of the amendment, and allowance are respectfully requested in view of the foregoing.” 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20130140739A1, herein referred to as Lundequist, and further in view of US20020043093A1, herein referred to as Barjesteh.
Regarding Claim 1, Lundequist discloses a method of expanding a tube with a hydraulic tool (Claim 21) (Para. 21: “ …, hydraulic or any other suitable means.”), comprising: positioning said tube on expandable die elements (10) of a hydraulic tool (Para. 12, line 4-5)  comprising: an expander (2); a front housing (Fig. 3, Num. 7) having an internal bore and first and second spaced locking tabs (See Para. 27: “threads”, as disclosed meets the limitation of the claimed first and second spaced locking tabs) (See Fig. 3; Examiner is interpreting the 2 right-most threadings of 7 as the first and second locking tabs) ; and a head ring (Fig. 3, Num. 13) for carrying said expandable die elements (Num. 10) (See Fig. 2), said head ring comprising a first groove for receiving said first locking tab, (See Para. 27: threads (ie: grooves)  of 13 engage with threads (ie: locking tabs) of 7, thereby meeting the limitation of head ring comprising a first groove for receiving said first locking tab, and a second groove for receiving said second locking tab) (See Fig. 3; Examiner is interpreting the 2 right-most threadings of 13 as the first and second grooves),  wherein each of said first and second grooves ramps radially (See Para. 1 of Lundequist) (See Para. 12 of Lundequist) (See Para. 23 of Lundequist) (See Claim 11, 12, 21 of Lundequist) to a respective stop (threadings engage in a ramp-like manner until they reach the terminating points as they radially rotate about central axis), and wherein each of said first and second locking tabs abuts against a respective stop upon relative rotation of said head ring and said front housing (13 screws into (ie: rotates into) 7, until said grooves and said locking tabs are fixedly engaged (abutted) and stopped at the 2 right-most terminating points), fixing said head ring to said front housing and preventing any axial movement thereof (See Para. 27); actuating said tool to cause said expander to translate axially in said tool through said internal bore and engage said expandable die elements causing said expandable die elements to expand, thereby expanding said tube (See Claim 21).
Lundequist is silent wherein comprising: a hydraulic pump; a pressurizable chamber in fluid communication with said hydraulic pump; an expander positioned in said pressurizable chamber.
Barjesteh teaches an analogous invention (Para. 13) wherein comprising: a hydraulic pump (Para. 13, line 17-28, pump unit); a pressurizable chamber (Para. 13, line 17-28, pressurized cylinder) in fluid communication with said hydraulic pump; an expander (Para. 13, line 17-28, flaring piston) positioned in said pressurizable chamber (Para. 13, line 23-25), for the purpose of creating an expansion outward on the end of a tube (Para. 13, line 3-5), thereby meeting the limitation of the claimed hydraulic pump configuration and pressurized chamber configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Lundequist, with the hydraulic pump configuration and pressurized chamber configuration, as taught by Barjesteh, in order to have provided improved creation of an expansion outward on the end of a tube.

Regarding Claim 2, Lundequist in view of Barjesteh discloses the method of claim 1, wherein said expander (2 of Lundequist) comprises a conically shaped region (See Fig. 1 of Lundequist).

Regarding Claim 3, Lundequist in view of Barjesteh discloses the method of claim 1, wherein said tool has a longitudinal axis (axis along which expander 2 of Lundequist extends), and wherein when said first and second locking tabs are received in said first and second grooves, respectively (See Para. 27: “threads” of Lundequist), said head ring is prevented from movement on said tool along said longitudinal axis (See Para 27-28 of Lundequist).

Regarding Claim 5, Lundequist in view of Barjesteh discloses the method of claim 1, wherein said first groove is configured and arranged to slidingly receive said first tab and said second groove is configured and arranged in said head ring to slidingly receive said (2 right-most threadings (grooves) of 13 slidingly receive 2 right-most threadings (tabs) of 7 of Lundequist) (See Fig. 3 of Lundequist) (See Para. 27 of Lundequist).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US20130133394A1: similar ramp configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725